Citation Nr: 1731806	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-31 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for headaches.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from August 1981 to December 1992.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  This appeal is currently under the jurisdiction of the Montgomery, Alabama RO.

In April 2017, the Veteran testified before the undersigned via videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Huntington, West Virginia, RO granted the Veteran service connection for head injury with headaches at a 10 percent rate in August 1993.  However, the July 2009 Rating Decision and September 2011 statement of the case characterized the issue of headaches as an original service connection claim.  Given that the Veteran has been service connected for headaches since August 1993, the Veteran's headache disability claim should be evaluated as an increased rating claim.  

At a June 1993 examination, the Veteran reported he had headaches in service since approximately 1984.  The Veteran reported that at first the headaches were continuous for three weeks before subsiding to a rate of approximately every three months. The Veteran was last afforded a VA examination concerning headaches in August 1995.  The Veteran then reported that he had headaches lasting from a half hour to an entire day at intervals of every few weeks to two months.  

In May 2009, the Veteran reported that his headache conditioned had worsened.  See May 2009 statement.  Records indicate the Veteran has undergone treatment at various times for headaches to include emergency room visits in 2007 and 2005.  See August 2012 private treatment record; November 2011 government treatment records.  At his August 2017 hearing, the Veteran testified his headaches had worsened since his last examination and that he had prostrating headaches that required him to lie down in total darkness about three times a month.  The Veteran also reported that he often had to exhaust sick leave due to his headache episodes.

Based on the Veteran's contentions of worsening symptomatology, and the evidence of record, the Board finds that updated treatment records should be obtained and an examination conducted to assess the current nature and severity of the Veteran's headache disability.  See 38 U.S.C.A. § 5103A (c); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has not been afforded a VA examination in connection with his claim for entitlement to service connection for sleep apnea.  The Veteran has contested that his sleep apnea may be due to his service-connected sinusitis, or it may have gone undiagnosed in service.  The Veteran was granted service connection for sinusitis in August 1993.  The Veteran has submitted an article linking sleep apnea to nasal congestion.  An April 1998 private treatment record indicates the Veteran reported worsening snoring, presented with congestion, and the medical practitioner diagnosed obstructive sleep apnea.  An April 2007 private treatment record indicates an MRI found bilateral mucosal thickening in the maxillary sinuses.  The Board thus finds an examination is necessary to determine the nature and etiology of the Veteran's sleep apnea.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the present headache claim is characterized as entitlement to an increased rating in excess of 10 percent for headaches for subsequent development and adjudicative actions.

2.  Obtain any outstanding VA medical records for the Veteran's treatment for headaches and sleep apnea. 

3.  After completion of step 2, schedule the Veteran for a VA examination to evaluate the current severity of his headache disability.  The entire claims file should be reviewed by the examiner.  The examiner should provide a detailed review of the Veteran's current complaints and provide a description of the severity of the Veteran's symptomatology.

4.  After completion of step 2, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The entire claims file should be reviewed and noted as reviewed by the examiner in the examination report.  The examiner is informed of the following facts:

* The Veteran served on active duty from August 1981 to December 1992.

* The Veteran had sinusitis during service and is service connected for such disability.

* At service discharge, clinical evaluations of the nose, sinuses, mouth and throat were normal.

* In April 1998, the Veteran was seen by a private physician, who noted that the Veteran had been last seen by him in March 1997, at which time, he had started the Veteran on Rhinocort.  The physician relayed that he had told the Veteran to come back in two months for a sleep study but that the Veteran did not follow up until now (April 1998).  The Veteran reported that his girlfriend reported that the Veteran was "now snoring much worse and she no longer sleeps in the same room."  Following physical examination, the examiner diagnosed obstructive sleep apnea.  See VBMS entry with document type, "Medical Treatment Record-Non-Governmental Facility," received 04/01/2009.

* An April 2007 Brain MRI was performed.  See VBMS entry with document type, "Medical Treatment Record-Governmental Facility," received 05/20/2009

* The Veteran has provided a description for why he believes his sleep apnea is secondary to his service-connected sinusitis.  See VBMS entry with document type, "Notice of Disagreement," received 01/13/2010.

* The Veteran has provided an article about risk factors for sleep apnea.  See VBMS entry with document type, "Medical Treatment Record-Non-Governmental Facility," received 11/10/2011.

While the Board has laid out some of the relevant facts, it asks that you review the record and provide the following opinions:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea had its onset in service from August 1981 to December 1992?

b. If the answer to "a." is no, is it at least as likely as not that sleep apnea is caused or permanently aggravated by the service-connected sinusitis?  Please address both causation and aggravation.  Aggravation means that while sleep apnea may not have been caused by the sinusitis, the sleep apnea has been permanently aggravated by the sinusitis.

c. The examiner should comment as to significance of the of the sleep apnea article submitted by the Veteran.  

Please provide a complete rationale for the opinions rendered.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why and what, if any, additional evidence would be necessary to render an opinion.

5.  After completion of steps 1 through 4, and any other development deemed necessary, readjudicate the claims of entitlement to an increased rating in excess of 10 percent for headaches, and entitlement to service connection for sleep apnea.  If any benefit sought on appeal remains denied, furnish a supplemental statement of the case to the Veteran and his representative and allow a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

